      Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s Omnibus Motions In Limine Nos. 1–12

(Doc. #207) filed March 8, 2021.1 Plaintiff’s motion is sustained in part, and overruled in part,

as follows:

I.     MIL No. 1: To Exclude Statements Regarding The Number Of Randomized
       Controlled Trials That Allegedly Support The Safety Of Prolift And Similar Products

       Plaintiff seeks to exclude evidence about the “number” of “randomized controlled trials”

that purportedly support Prolift’s safety and efficacy for the treatment of pelvic organ prolapse,

because statements regarding the subject and/or conclusions of randomized control trials would

constitute hearsay and the number of trials has “little if any probative value,” so the danger of

unfair prejudice requires that such evidence be excluded under Rule 403, Fed. R. Evid. Defendants

correctly note (and plaintiff does not disagree) that to the extent defendants’ experts relied on


       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
      Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 2 of 9




randomized controlled trials in forming their opinions in this case, evidence about the trials is not

hearsay. Nothing about the “number” of such trials is inherently prejudicial or subject to exclusion

under Rule 403. Obviously, plaintiff can cross-examine to find out whether each randomized

controlled trial in the count concerns Prolift and whether the study actually supports a finding that

Prolift is safe and efficacious. To facilitate that cross-examination and avoid wasting the time of

jurors and witnesses, the Court orders that not later than 5:00 p.m. on March 29, 2021, defendants

identify for plaintiff each randomized controlled trial on which their experts intend to rely in

counting them up at trial. Subject to these requirements, plaintiff’s MIL No. 1 is overruled.

II.      MIL No. 2: Defendants’ Duty To Warn Cannot Be Abrogated By Its Unsupported
         Assumption That Users Would Have Knowledge Of The Undisclosed Prolift Risks

         Plaintiff states that several defense witnesses have testified that Ethicon did not have to

warn of certain risks because surgeons who used Prolift already knew those the risks. Plaintiff

argues that “[i]t is . . . disingenuous to represent that the risks were well-known by all doctors” and

that this defense is, “at its essence, a mechanism for the wholesale introduction of a mass of

unverifiable hearsay and uncorroborated speculation as to the supposed knowledge held by

thousands of physicians.” Defendants respond, and the Court agrees, that plaintiff’s motion seeks

to exclude evidence that is both admissible and essential to the defense of plaintiffs’ failure to warn

claim.    Accordingly, the Court cannot oblige plaintiff’s request to bar defendants from

“advanc[ing] the position” that surgeons who would use Prolift are knowledgeable about the

associated risks—a request that is tantamount to an unsubstantiated request for judgment as a

matter of law on plaintiff’s claim of failure to warn.

         Plaintiff can make contemporaneous objections to the issues of concern: “general,

unverifiable hearsay statements and incompetent expert opinions, unsupported by any reliable

foundation.” To broadly preclude defendants from asserting the “common knowledge” doctrine


                                                  -2-
       Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 3 of 9




is inappropriate and inconsistent with Minnesota law. Plaintiff’s motion MIL No. 2 is therefore

overruled.

III.    MIL No. 3: Defendants Cannot Generally Refer To What Was Taught To Physicians
        In Professional Education As A Defense

        Plaintiff anticipates that when deficiencies in the IFU and other labels and related

documents are pointed out to Ethicon’s fact and expert witnesses, they will vaguely respond that

additional information was provided to physicians through “professional education.” Absent proof

that a document was actually used to educate plaintiff’s own surgeon (with details when, how and

by whom it was used), plaintiff argues that such blanket hearsay references should be precluded.

Specifically, plaintiff argues that without specific information or documents about “professional

education” provided to Dr. Beer, general information or documentation that may have been taught

as part of professional education to other physicians is “just ‘noise’ and is of no probative value to

Ms. Kieffaber’s case.”

        Plaintiff correctly notes that in terms of warnings, the critical issue in this case is what Dr.

Beer knew. Therefore, unless defendants can tie the “professional education” to him in some way,

the Court sustains plaintiff’s motion to exclude general evidence about professional education of

other surgeons. Minnesota applies the learned-intermediary doctrine in failure-to-warn cases,

which imposes a duty on the manufacturer to adequately warn and instruct physicians about the

dangers associated with a medical device. Because evidence about other surgeons is “just noise,”

the only relevant issue is whether defendants gave “professional education” to Dr. Beer. The Court

sustains MIL No. 3.

IV.     MIL No. 4: To Bar References To The Surgeon’s Monograph

        Plaintiff argues that the Gynecare Prolift Surgeon’s Monograph is irrelevant since Dr. Beer

did not specifically remember whether he saw or received a copy of it. This argument is easily


                                                  -3-
      Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 4 of 9




rejected. The Court assumes that defendants can handily offer a sufficient evidentiary foundation

for this document and it is directly relevant to plaintiff’s claim of failure to warn. Dr. Beer’s

current recollection of the monograph is irrelevant. Plaintiff’s MIL No. 4 is overruled.

V.     MIL No. 5: To Bar Defendants From Introducing Testimony That Severe Prolift
       Complications Are Rare

       Plaintiff asks the Court to order that in discussing the occurrence rate of “severe” Prolift

complications, defense witnesses and attorneys be limited to “specific rates or frequencies of

complications as documented in specific studies,” and not be allowed to testify that such

complications occur “rarely” or “very rarely.”

       If plaintiff disagrees with the witnesses’ choice of words, the appropriate recourse is

vigorous cross-examination, not exclusion based on their choice of words. The Court assumes that

plaintiff is well familiar with the studies on which defendants’ experts have relied, and that she is

at no disadvantage developing effective cross-examination on this point. Moreover, it is not clear

what plaintiff identifies as “severe” complications, so the Court could not realistically enter an

order in limine on this subject. Plaintiff’s MIL No. 5 is overruled.

VI.    MIL No. 6: To Preclude Defendants From Defending Based On A Long History Of
       Use Of Polypropylene In The Human Body

       Plaintiff asks the Court to prevent defendants from arguing that polypropylene has been

“safely” used in the human body in sutures and in hernia mesh for many years. Plaintiff argues

that because such use does not equate to safety for use in the pelvic floor and such argument “would

implicate massive, imprecise hearsay, which would require extensive cross-examination and

rebuttal evidence to explain the irrelevance and misleading nature of that vague but powerful

assertion to the jury.” Defendants respond—and the Court agrees—that defendants should be

allowed to offer evidence that both polypropylene and Prolene have a long history of safe and



                                                 -4-
       Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 5 of 9




effective use in the human body, and that polypropylene is used in many other permanent medical

implants. This evidence is relevant not only to rebut plaintiff’s attack on polypropylene mesh

material and to show that Prolift is not defective, but also to establish Ethicon’s lack of negligence

in selecting polypropylene as the base material for Prolift. Such evidence does not necessarily

open the door to evidence of polypropylene mesh devices that have been withdrawn from the

market for safety reasons, warnings that the polypropylene base material in very similar devices

should not be used to form medical devices for permanent implantation, or the massive number of

lawsuits that have been filed both for pelvic mesh and hernia mesh. Plaintiff shall refrain from

mentioning any such matters without prior approval from the Court, following a conference

outside the hearing of the jury. Plaintiff’s MIL No. 6 is overruled.

VII.    MIL No. 7: To Bar Any Testimony Or Evidence Criticizing The Care And Treatment
        By Or The Surgical Approach Of Mrs. Kieffaber’s Treating Physicians

        Plaintiff asks the Court to exclude any evidence (1) that Dr. Beer’s surgical implant of

Prolift was not consistent with the recommendations of Ethicon and/or that his surgical technique

caused or contributed to cause plaintiff’s injuries; and (2) that Dr. Goldman could have used a less

invasive approach, as opposed to removing as much Prolift mesh as possible. Plaintiff argues that

defendants have no expert testimony that either of these physicians fell below the standard of care,

and any testimony relating to or criticizing their techniques is therefore irrelevant under Minnesota

law.

        Defendants have not brought third-party negligence claims against Drs. Beer or Goldman

and do not intend to argue that these doctors were negligent in their treatment of plaintiff or that

they breached the standard of care. Accordingly, plaintiff’s motion is moot to the extent it is

limited to that specific argument. Dr. Rosenblatt, however, may not testify that Dr. Beer or

Dr. Goldman caused or contributed to plaintiff’s injuries unless he has previously been qualified


                                                 -5-
      Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 6 of 9




to testify, to a reasonable degree of medical certainty, that their conduct caused or contributed to

plaintiff’s injuries. Whether plaintiff’s doctors caused or contributed to her injuries is a subject

well beyond the grasp of a lay jury, and allowing defendants to discredit her claim of causation

with medical proof which is couched in terms of mere “possibilities” would do nothing but invite

speculation on this issue. Moreover, it would infect the trial with the danger of unfair prejudice,

confusing the issues, misleading the jury, undue delay and waste of time. In this regard, plaintiff’s

MIL No. 7 is sustained.

VIII. MIL No. 8: Defendants Cannot Defend The Case In Reliance On The TVT And SUI
      Devices

        Plaintiff asks the Court to prevent defendants from submitting evidence about the safety

and efficacy of other mesh devices, including the TVT and SUI mid-urethral slings, because if

admitted, plaintiff will need to submit substantial evidence as to the defects and the dangers of the

TVT devices and this will result in wasteful minitrials on devices that are not at issue in this case.

Defendants respond that to the extent that TVT and SUI products played a role in the history and

development of Prolift, this evidence is relevant and admissible. The Court agrees, and it appears

that plaintiff also agrees.

        The Court is therefore confused by plaintiff’s request that “defendants should not be

permitted to rely at all on the TVT or similar SUI devices, or their clinical data, literature,

professional society position statements, or other such evidence in defense of this case; nor should

Defendants be permitted to elicit testimony from Plaintiff’s treating physicians about their use of,

experience with, or opinions of the TVT or similar SUI devices.” Because the Court cannot

exclude evidence about TVT and SUI products, and the role which they played in the history and

development of Prolift, and it does not understand what other evidence plaintiff is concerned about,

plaintiff’s MIL No. 8 is overruled.


                                                 -6-
      Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 7 of 9




IX.    MIL No. 9: To Bar Defendants From Referencing The Consent Form Signed By
       Plaintiff

       Plaintiff seeks a pretrial ruling to preclude at trial evidence and argument relating to the

“Informed Consent for Procedure(s)” form which plaintiff signed before her Prolift implant

procedure, because the document may improperly imply that plaintiff consented with knowledge

of the potential long-term complications of the device. Plaintiff’s informed consent form is highly

relevant to the defense, however, and should not be excluded. The import of the informed consent

form is a classic evidentiary issue for the jury to resolve. Plaintiff’s MIL No. 9 is overruled.

X.     MIL No. 10: To Exclude Evidence Of Defendants’ General Contributions To Society,
       Including Without Limitation The Johnson & Johnson COVID-19 Vaccine

       Plaintiff seeks an order precluding evidence and argument regarding defendants’ general

contributions to society and, in particular, Johnson & Johnson’s COVID-19 vaccine or other

products and treatments associated with defendants which are currently used in the ongoing

pandemic, because such evidence would only serve to confuse and mislead the jury and be unfairly

prejudicial. Defendants respond that they have no intention of offering unrelated evidence

concerning their general “good character” or “good reputation,” or to make any references to the

development and use of the Johnson & Johnson COVID-19 vaccine. To this extent, plaintiff’s

motion is moot.

        Defendants make the mysterious argument that “Ethicon should be allowed to introduce

evidence concerning its development of other products in order to give the jury a better

understanding of its business.” Defendants do not identify those products or why the jury needs

to better understand their business by learning about them. Accordingly, on this point, plaintiff’s

motion is sustained.




                                                 -7-
      Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 8 of 9




XI.    MIL No. 11: To Exclude The “Time To Rethink” Article

       In 2011, Ethicon consultants (Miles Murphy, Vincent Lucente and Heather Van Realte)

and a Boston Scientific consultant (Adam Holzberg) wrote an article which was published in the

International Urogynecology Journal. (Murphy M et al. Time to rethink: an evidence-based

response from pelvic surgeons to the FDA Safety Communication: “UPDATE on Serious

Complications Associated with Transvaginal Placement of Surgical Mesh for Pelvic Organ

Prolapse.” Int Urogynecol J 2012; 23: 5-9. Epub 11-16-2011.) The purpose of the article was to

address “The Recent FDA Update” (July 2011) and show that some doctors felt that not all mesh

repairs should be banned, without reference to or analysis of a specific device or system. The

authors circulated a petition which 600 doctors signed to confirm that they agreed.

       Plaintiff argues that the article is an unscientific non-peer-reviewed propaganda opinion

piece and should not be referenced at trial. Defendants respond that the “Time to Rethink” article

addresses the specific condition for which plaintiff was implanted with Prolift and examines the

safety and efficacy of the class of devices to which Prolift belongs, so the article is relevant to

plaintiffs’ claims and should not be excluded.

       On this record, the Court sustains plaintiff’s motion. The article was published in 2011,

well after plaintiff’s implant. It is replete with hearsay. Most importantly, it is a response to an

FDA Safety Communication UPDATE about transvaginal placement of surgical mesh (TVM) for

pelvic organ prolapse (POP). The FDA issued the update to inform the healthcare community that

“serious complications associated with surgical mesh for transvaginal repair of POP are not rare.”

       The Court has elsewhere determined to exclude evidence about the FDA approval and

regulatory process, on grounds that it is only minimally relevant (if at all) and that considerations

under Rule 403 dictate against receiving such evidence. It appears that the “Time to Rethink”



                                                 -8-
       Case 6:20-cv-01177-KHV-JPO Document 241 Filed 03/26/21 Page 9 of 9




article falls in the same category of evidence because to put the article in context, one needs to

understand the FDA regulatory process. Accordingly, plaintiff’s MIL No. 11 is sustained.

XII.    MIL No. 12: To Bar Any References To Amounts Paid To Experts Beyond The
        Amounts Paid In This Case

        Plaintiff requests that this Court bar any reference to the amounts paid to expert witnesses

in cases other than this one because such testimony is irrelevant and could be used to imply

“improper influence.” Plaintiff’s motion is overruled. Overall compensation, including financial

interests or investments in the litigation of pelvic mesh cases, is highly relevant and probative on

the issue of bias, and its relevance is the reason to admit it—not to exclude it. The same is true,

obviously, for defendants’ experts. Accordingly, plaintiff’s MIL No. 12 is overruled.

        IT IS THEREFORE ORDERED that Plaintiff’s Omnibus Motions In Limine Nos. 1–12

(Doc. #207) filed March 8, 2021, be and hereby is SUSTAINED IN PART AND OVERRULED

IN PART, as set forth above.

        IT IS FURTHER ORDERED that not later than 5:00 p.m. on March 29, 2021, defendants

identify for plaintiff each randomized controlled trial on which their experts intend to rely in

counting them up at trial.

        Dated this 26th day of March, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge




                                                -9-
